internal_revenue_service number info release date index number jun dear i am responding to your letter to mr floyd williams dated date on behalf of she requested information about the taxes paid your constituent by airline travelers as requested i responded directly to letter to her is enclosed a copy of our i hope this information is helpful if you have any questions please contact me at sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure internal_revenue_service index number jun dear i am responding to your inquiry to information on the taxes that are paid_by airline travelers by letter dated date asked me to respond directly to you on the following questions requesting certain what happens to the dollar amounts listed as taxes on an airline ticket when the ticket is unused for air transportation and a refund is not provided what happens to tax_payments when an airline ticket is issued and the tax is obtained by the airline regulatory commission what is the time period from collection to remittance during which the tax is possessed by the airline company are there any situations in which a ticket purchaser can obtain a refund of taxes when the ticket is not used and if so what is the procedure for obtaining it my office has jurisdiction over the excise_tax on the transportation of persons by air imposed by sec_4261 of the internal_revenue_code the code this response assumes the excise_tax is the tax to which you refer general information federal excise_tax is imposed on the amount_paid for taxable_transportation of persons by air sec_4261 of the code the tax is to be paid_by the person making the payment subject_to the tax sec_4261 of the code every person receiving any payment for taxable air transportation is to collect the amount of tax from the person making the payment sec_4291 of the code answer to question the tax applies to the amount_paid for taxable_transportation and not to the actual transportation itself the tax attaches at the time the payment is made the fact that the transportation never takes place does not affect the taxability of the payment the transportation tax properly collected may be refunded to the purchaser only to the extent it is attributable to an amount refunded to the purchaser the tax that is collected but not refunded is to be paid over to the government the tax is paid into the airport_and_airway_trust_fund the trust fund amounts in the trust fund are used to plan construct develop operate and maintain air traffic control air navigation and communications for the airway system in addition certain portions of the budget of the department of transportation concerned with air transportation and air safety including over half of the expenditures of the federal aviation administration faa come from the trust fund answer to question my office has no information concerning the airline regulatory commission you referenced you may want to contact the faa for assistance with this question answer to question the taxes collected by the airlines are generally deposited bi-weekly they are reported on a quarterly federal excise_tax return answer to question typically the airline will refund the transportation tax to the purchaser when it refunds the amount_paid for the taxable_transportation if the purchaser does not receive a refund of the amount_paid for the taxable_transportation no refund of the tax is appropriate i hope this information is helpful if you have any questions please contact sincerely paul f kugler associate chief_counsel passthroughs and special industries
